Title: From John Adams to William Tudor, 6 July 1775
From: Adams, John
To: Tudor, William


     
      Phyladelphia July 6. 1775
      Dear Sir
     
     I have at last the Pleasure of acknowledging your Favour of the 26. June. I have mourned, week after Week, the loss of all my old Correspondents, in a Course of Time when they were of more Consequence to me and to my Errand, than ever. What is become of Tudor? Where is Tudor? Is he gone to England? Is he sick? Is he afraid to write? Is he gone into the Army, and become so intent on War, with his Enemies as to forget his Friends? These were Questions very often in our Mouths.
     But the Past shall be forgiven upon Condition, that you keep an exact Journal of occurencies from day to day for the future and transmit it to me by every opportunity.
     We have Spent this whole Day in debating Paragraph by Paragraph, a Manifesto as some call it, or a Declaration of the Causes and Necessity of our taking up Arms. It will be printed Tomorrow, and shall be transmitted as Soon as possible. It has Some Mercury in it, and is pretty frank, plain, and clear. If Lord North dont compliment every Mothers Son of us, with a Bill of Attainder, in Exchange for it, I shall think it owing to Fear.
     Surely, upon the Same Principle that he has ordered or suffered Gage, to proclaim Adams and Hancock unpardonable, he must order all of Us to be declared so—for all have now gone further than they ever did.
     The military Spirit in this City, would agreably Surprize you. It breaks out into a great Variety of Forms—Rifle Men, Indians, Light Infantry, light Horse, Highlanders, with their Plaid and Bag Pipes, and German Hussars.
     This Morning a Person came to the Door of the State House where the Congress Sitts, in all his Pontificalibus: I went out to see him. His Errand was to shew us the Dress, and Armour of a German Hussar —a Stout Man, with an high large Cap on his Head, with a Streamer flowing from it down to his Waistband: a deaths Head painted on the Front of it, a large Hussar Cloak, ornamented with golden Cord, Lace, and Fringe, a Scarlet Waistcoat underneath, with gold Button holes and yellow Mettal Buttons, double breasted—a light Musquet, Slung over his shoulder, and a Turkish Sabre or Scymetar by his side, longer, better fortified and more conveniently shaped than an Highland broad sword—His Horse, well bridled, Saddled—Pistols in good Holsters—an active Fellow, Slinging his Firelock and sabre about and mounting with great agility—taken all together the most formidable military Figure, I ever Saw.
     It Seems he has a great Inclination to See, Burgoines, light Horse. He tells us, he can inlist immediately 50 or 60, German Veterans who have long Served in Germany, and are as desirous of going in the Character of Hussars, or Troopers, as he is.
     This would Set before our New England People, a fine Example for their Imitation: But what is of more Moment, it would engage the Affections of the Germans, of whom there are many in N. York, Pensylvania, Maryland and other Colonies, more intensely in the Cause of America. What will be done, I know not.
     Let me intreat you, as you love your Country, and your Friend write me by every opportunity. My Compliments to your Father and Mother and all Friends.
     
      John Adams
     
    